El Juez Asociado Se. Ligúelas,
emitió la opinión del Tribunal.
Don Antonio Vicens, como administrador y comisario por comisión expresa de Don Manuel Martínez, compa-reció ante la Corte de Distrito del Distrito Judicial de Mayagüez con la primera copia, según dice, de una escri-tura de disolución de la sociedad mercantil Berrios y Ca. S. en C. alegando que á pesar de ser pacto expreso en la cláusula 3a. de dicha escritura de disolución que quedase hecho cargo del activo, pasivo y existencias de la casa del *233comanditario Don Manuel Martínez, Don Ramón Cue-vas se lia puesto al frente de el] a }r dace operaciones sin autorización ni poderes de nadie, impidiendo de ese modo que Martínez ó sus apoderados se hiciesen cargo del ac-tivo, pasivo y,las existencias y solicitó que, previa fianza si se creía necesaria, se despachase auto de interdicto pro-hibitorio preliminar ordenándose al dicho Cuevas que se abstenga de realizar acto alguno al frente de la casa mer-cantil, que la abandone, y deje á disposición de Martínez ó de sus apoderados las existencias y gestión de la misma.
En 20 de Septiembre de 1904 el Juez vista la petición jurada de Don Antonio Vicens ordenó que Ramón Cue-vas, dentro del término de diez días, alegare y expusiere ante la Corte las razones por que no debía librarse un injunction final prohibiéndole ejecutar ninguna clase de ac-tos al frente de la liquidación de la sociedad .Berrios, y Ca., S. en C. y concediendo cualquier otro remedio que sea justo. Y se ordenó además á Cuevas que no cometie-se ninguno de los actos referidos hasta nueva orden de la Corte.
Se libró mandamiento al Marshal y éste certifica que lo recibió el 21 del mes y año citados y que notificó el mismo día á Ramón Cuevas con las copias que se le acompaña-ron.
Don Ramón Cuevas presentó entonces y, ya vencidos los diez días que se le concedieron, la siguiente moción:
“Número 385. — Corte de Distrito 'del Distrito Judicial de Ma-yagüez, — Antonio Vicens, contra llamón Cuevas. — Sobre interdic-to prohibitorio preliminar. — Al Iíon.Juez Don Isidoro Soto Nussa.— Fernando Vázcpiez, Abogado en representación de Don Ramón Cuc-has en el interdicto prohibitorio preliminar que le ha promovido Antonio Vicens. conio administrador y comisario por comisión expre-sa de Manuel Martínez, respetuosamente expongolo. que habién-dose expedido la orden de interdicto en veinte del corriente, 'ayer vencieron los diez días do habérsele librado, sin que durante ellos, la parte proinovente haya entregado á la parte contraria una copia *234de los documentos sobre los cuales dicha orden éx-parte íué libra-da junto con una notificación especificando que en el tiempo en ella mencionado’ se hará, una solicitud á la Corte, ó al Juez fuera de estrados para la continuación de dicha orden, basada la expresada solicitud en los documentos así notificados así á la otra parte y en-tregados al Secretario en el caso. — 2o.—Segmndo: Dentro de dichos diez días de expedida la orden, mi- parte no ha comparecido ante la Corte ó ante Usted solicitando que se notifique la orden de injunction, haciendo á la otra parte la opoi'tuna notificación, dándole avi-so de la fecha en que hubiera ido á comparecer, de la solicitud que iba á hacer y de los .documentas de que intentara valerse entregán-dole copia de ellos. — Por lo expuesto, suplico á la Corte que se sirva declarar expirada y que quede en su consecuencia y sin efec-to la orden de injunction ó interdicto preliminar librada en este asunto el veinte del corriente contra Ramón Cuebas, mi represen-tado, expidiéndose para el cumplimiento la orden necesaria y con-denando á Antonio Vicens al pago de los daños y perjuicios causa-dos á mi parte y al de las costas ocasionadas. — Pido justicia, IMa.ya-giiez, 81 de Septiembre de 1904. — Fernando Vázquez, Abogado del . demandado. — Jurada y firmada ante mí — .Mayagiiez Octubre 5 de 1904. — Rodolfo Romírez. — Quedo notificado de la anterior moción habiendo recibido copia de la misma. — Mayagiiez, Octubre 5 de .1904. —Alfredo Arnaklo. — Presentado el 6 de Oet. de 1904. — William Fal-ver, Secretario. ’ ’
So opuso á la moción anterior Don Antonio Vicens ale-gando que se le entregó á Cuevas á su debido tiempo co-pia de la escritura de disolución de la sociedad Berrios y Ca. S. en O. y por tanto, concluyó suplicando que se de-clarase sin lugar la moción con las costas á cargo del pro-movente.
El Juez, el 18 de Octubre de 1904, resolvió que la ley y los hechos están en contra de la liarte opositora ó sea Ra-món Cuevas, con las costas, á su cargo y por tanto declaró definitivo y firme el auto de interdicto prohibitorio preli-minar.
Cuevas apeló de la anterior resolución de 18 de Octu-bre de 1904 y en su alegato ante esta Corte Suprema alegó que se ha infringido el Artículo 16 del Reglamento para *235gobernar el juicio civil y la práctica de las pruebas en las Cortes de Distrito, 'aprobado por el Attorney General de Puerto Rico, y alega además que las partes no argumen-taron oralmente sobre el fondo de la cuestión.
Esa Regla dice así:
“Regla 16. — Cuando se dicte una orden concediendo un- injunction preliminar ó interdicto prohibitorio (restraining order) ó para el nombramiento de un síndico, en una solicitud ex parte ante el Juez hiera 'de estrados, tal orden expirará á los diez días de haber sido dic-tada, á menos que antes de transcurrir dichos diez días, la par-te promovente entregue á la parte contraria una copia de los do-cumentos sobre los cuales dicha orden ex parte fué dictada, junto con una notificación especificando que en el tiempo en ella men-cionado se hará una solicitud á la Corte, ó al Juez fuera de estra-dos, para la continuación de dicha, orden basada la expresada so-licitud en los documentos así notificados á la otra parte y entrega-dos al Secretario en él caso. Y la parte, contraria tendrá un tiem-po razonable, que no excederá de diez días, después que se le haga tal notificación, para preparar y presentar su oposición á la mo-ción pidiendo la continuación de dicha orden.”
El apelado aunque se personó nada ba alegado y el ape-lante sostiene que la orden concediendo el injunction pre-liminar debió expirar á los diez días de haber sido dicta-da porque la parte promovente no le entregó la copia del documento sobre el que dicha orden fué dictada junto con nna notificación do h solicitud hecha pam k mitimu-ción de dicha orden basada la expresada solicitud en el documento así notificado y entregado al Secretario en el caso. De aquí la infracción que, según afirma, se ha co-metido de la regla 16.
Pero es que en este caso que ocupa la atención de esta Corte Suprema la petición jurada se acompañó del docu-mento por cuyo mérito se dictó la orden de. injunction ó .interdicto preliminar ó sea la escritura de diez de Setiem-bre de 1904 que contiene la disolución de la sociedad mer-cantil Berrios y Oa. S. en G. y la cláusula Ba. fundamento *236de la petición, y ele ese- documento se entregó copia á la parte contraria según parece deducirse del mandamien-to librado al Marshal de la Corte de Distrito de Mava-güez; y siendo esto así no’ había necesidad de repetir lo que ya había llegado á conocimiento de aquel á quien directamente interesaba, que en 'este caso es Don Ramón Cuevas.
Es de la prudente discreción de las Cortes la aprecia-ción y aplicación del Reglamento en. cada caso concreto y en este la Corte de Mayagiiez que recibió la petición ju-rada junto con el documento base de tal petición, es la que está en perfectas condiciones para juzgar si la copia de tal documento llegó oportunamente á poder de la contra-ria y hay que estar por la afirmativa cuando el Juez re-solvió que la ley y los hechos están en contra de la parte opositora y debemos deducir por tanto que es ilusoria la infracción alegada.
Se le dió á esta parte apelante oportunidad para expre-sar las razones que tuviese en contra del injunction final, ante la Corte de Distrito, pero nada hizo en ese senti-do, y hoy no puede aprovecharle la alegación que ante es-ta Corte hace de que no se oyeran argumentos orales so-bre el fondo cíe la cuestión.
Además la Regla 17 del Reglamento dispone que cuan-do se hace una moción para disolver un injunction preli-minar y de ella se ha dado aviso, la parte en cuyo favor el injunction ó interdicto se concedió, está relevada de la necesidad de hacer la solicitud de que continúe en vigor la orden y esta es otra, razón que hoy existe en contra de la parte apelante toda vez que ella solicitó la disolución y avisó de ello á la parte promovente.
Pero sí hay una circunstancia que debe tenerse en cuen-ta y es que en la resolución de 18 de Octubre’de 3904, se dice que se declara definitivo y firme el auto'de interdic-to prohibitorio preliminar.
Esa resolución no puede tener el alcance de un ínter-*237dicto prohibitorio firme porque no se ha incorporado en la sentencia de un pleito ó proceso según la definición que dá la sección primera de la Ley. No puede ser por consi-guiente más que un remedio provisional, constituyendo sólo interdicto prohibitorio preliminar y en ese único y último concepto es que sólo debe confirmarse, como lo pro-ponemos, la ya citada resolución de 18 de Octubre de 1904 dictada por la Corte de Distrito del Distrito de Ma-vagüez.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández y MacLeary.
El Juez Asociado Sr. Wolf no formó tribunal en la vista de este caso.